COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                               §
 STEVEN CURTIS ALLEN,                                          No. 08-16-00264-CR
                                               §
                        Appellant,                                 Appeal from
                                               §
 v.                                                             426th District Court
                                               §
 THE STATE OF TEXAS,                                           of Bell County, Texas
                                               §
                        Appellee.                                  (TC # 75,547)
                                               §

                                  MEMORANDUM OPINION

       Steven Curtis Allen attempts to appeal his conviction of forgery by passing, enhanced by

two prior felony convictions. Finding that Appellant did not timely file his notice of appeal, we

dismiss the appeal for want of jurisdiction.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). In a criminal case, a defendant’s notice of appeal is

due within thirty days after the sentence is imposed in open court or the trial court enters an

appealable order. See TEX.R.APP.P. 26.2(a)(1). The deadline is extended to ninety days after the

date the sentence is imposed in open court if the defendant timely files a motion for new trial.

See TEX.R.APP.P. 26.2(a)(2). The judgment of conviction reflects that sentence was imposed in

open court on April 7, 2016. Appellant did not file a motion for new trial. Therefore, his notice

of appeal was due to be filed no later than May 7, 2016, thirty days after the date sentence was
imposed in open court. See TEX.R.APP.P. 26.2(a)(1). Appellant did not file his notice of appeal

until September 14, 2016, more than four months after the deadline.

       Appellant has filed a document explaining that he informed trial counsel he desired to

appeal, but counsel did not file a notice of appeal on his behalf. Additionally, Appellant states

that he mistakenly sent his pro se notice of appeal to the Court of Criminal Appeals. This Court

does not have authority to grant Appellant an out-of-time appeal. Because Appellant did not

timely file his notice of appeal, we are required to dismiss the appeal for lack of jurisdiction.


October 27, 2016
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                                -2-